     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 1 of 9

                                                                     1


 1                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 2
       UNITED STATES OF AMERICA,
 3
         vs.
 4                                            Criminal No. 18-292
       ROBERT BOWERS,
 5                       Defendant.

 6                                    - - -

 7    Transcript of proceedings on May 23, 2019 United States
      District Court, Pittsburgh, Pennsylvania, before Judge
 8    Donetta W. Ambrose.

 9
     APPEARANCES:
10
       For the Government:      U.S. Attorney's Office
11                              Soo Song, Esquire
                                Troy Rivetti, Esquire
12                              U.S. Courthouse
                                700 Grant Street
13                              Pittsburgh, Pennsylvania 15219

14                              U.S. Attorney's Office
                                Julia Gegenheimer, Esquire
15                              601 D Street NW
                                Washington, DC 20004
16
       For the Defendant:       Clarke Johnston Thorp & Rice, PC
17                              Judy Clarke, Esquire
                                1010 Second Avenue
18                              Suite 1800
                                San Diego, California 92101
19
                                Federal Public Defender's Office
20                              Elisa A. Long, Esquire
                                Michael J. Novara, Esquire
21                              1001 Liberty Avenue
                                1500 Liberty Center
22                              Pittsburgh, PA 15219

23     Court Reporter:        Barbara Metz Leo, RMR, CRR
                              700 Grant Street
24                            Suite 6260
                              Pittsburgh, Pennsylvania 15219
25        Proceedings recorded by mechanical stenography;
     transcript produced by computer-aided transcription.
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 2 of 9

                                                                            2


 1                           P R O C E E D I N G S

 2                                 10:12 a.m.

 3       (Defendant not present.)

 4             THE COURT:    Good morning, everybody.      We are here in

 5   the case of the United States of America against Robert Bowers

 6   at number 18-292 and we are here for a status conference.        Who

 7   wants to speak first?     Ms. Clarke?

 8             MS. CLARKE:    Sure, Your Honor.

 9             THE COURT:    I just want to confirm before you begin,

10   Mr. Novara sent a message that Mr. Bowers had waived his

11   appearance today.

12             MS. CLARKE:    That's correct.

13             THE COURT:    So he has agreed not to be here for the

14   administrative things that we're going to talk about today.

15             MS. CLARKE:    Correct.    That is correct, and for the

16   record, Judy Clarke, Elisa Long and Michael Novara for

17   Mr. Bowers.

18             THE COURT:    Thank you.

19             MS. CLARKE:    So I'm not sure exactly how much

20   information the court wants to have regarding the status of

21   proceedings.

22             I can tell you that we did submit, as requested by

23   the Department of Justice and as noted in the pleading that

24   the government filed, our mitigation submission on the 15th of

25   April.   We did meet with members of the U.S. Attorney's Office
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 3 of 9

                                                                            3


 1   on the 9th of May.

 2               As the court knows, we have been focusing our time

 3   and efforts on the authorization decision, not litigation of

 4   the case.    During that meeting, we reiterated our goal of

 5   settling this case by way of guilty pleas to life in prison.

 6   That issue is pending with the United States and the

 7   Department of Justice.

 8               Discovery is ongoing.     We have been advised that

 9   there will be more discovery coming in the coming days.         I'm

10   not sure what that is, but it will be another production.         We

11   do have some potential issues with discovery that we haven't

12   raised with the court because of the status of the case right

13   now, and we have some other issues that are percolating that

14   we may, at some point in the near future, raise with the

15   court, so that's the status from our vantage point.

16               THE COURT:   Thank you.   Who's going to speak for the

17   government?    Mr. Rivetti, is that you?

18               MR. RIVETTI:   Your Honor, I'll begin, and Ms. Song

19   will address some of the discovery issues.        First of all, we

20   are proceeding internally within the Department of Justice

21   regarding the capital review process.       That's an internal

22   confidential process, so we won't be getting into that in

23   court here today.

24               THE COURT:   I did not expect that.

25               MR. RIVETTI:   As well as Rule 11, we are not going to
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 4 of 9

                                                                         4


 1   get into plea negotiation type issues today.

 2             THE COURT:    Nothing to do with me.

 3             MR. RIVETTI:    Absolutely.    The parties are continuing

 4   to communicate on all of these issues, including discovery

 5   issues, and Ms. Song can give the court a little more

 6   information on discovery.

 7             THE COURT:    Thank you.

 8             MS. SONG:    Yes, Your Honor.    We produced a

 9   significant amount of discovery and a significant amount of

10   material at the defense team's request that is actually

11   outside of Rule 16.     That is proceeding.

12             There are certain types of analyses and other

13   evidence that will be produced, and we are in active

14   discussions with the defense team regarding that.

15             As I said, to date, we have produced a significant

16   amount of material, to include electronic evidence, and we

17   anticipate that we'll continue to provide discovery and other

18   materials that the defense requests.

19             THE COURT:    Ms. Clarke said you have a significant

20   soon to come amount of discovery.

21             MS. SONG:    I think what she said is that there was

22   additional discovery coming.      I wouldn't want to characterize

23   the quantum versus the rest of it.       To this point, we have

24   been discussing issues, and I'm sure if there comes a time

25   when there are issues for the court, defense counsel or we
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 5 of 9

                                                                             5


 1   will raise them for your attention.

 2             THE COURT:    And we are all thinking that the August

 3   15 date is still good for the pretrial motions or not?

 4             MS. CLARKE:    No, we are not.    In fact, the parties

 5   were talking about whether or when we should set another

 6   status conference.     Probably before that date to continue that

 7   Rule 12 motions date again.      I don't know whether the court

 8   just wants to do that now.

 9             THE COURT:    Sure.    I don't have a calendar.

10             THE CLERK:    I do, judge.

11             MS. CLARKE:    I think the parties are in agreement

12   that what's called the pretrial motions and Rule 12 motions

13   would be put off after whatever decision is made, you know.

14   If there's no need for further litigation, then that's great.

15   If there is, then we would certainly need time.

16             THE COURT:    Sure, but I don't think anybody can

17   really predict when that's going to happen.

18             MS. CLARKE:    Correct.    Certainly not this side of the

19   courtroom.

20             THE COURT:    Right.    Let me look.   So sometime before

21   August 15.   August 12 is a Monday.      I could do it then.    I

22   could also do it August 14.

23             MS. CLARKE:    I think we were just collaborating.        I

24   think those dates are bad.       Maybe the last week of July would

25   be safest, if that works for the government.
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 6 of 9

                                                                            6


 1             MS. SONG:    Not necessarily.    The week of the 12th is

 2   not good for you all.     Alternatively we can confer and propose

 3   to the court.

 4             MS. CLARKE:    Sure.

 5             THE COURT:    Let me ask you this:     Is there some day

 6   in the week -- are you saying the week of July 29 is not good

 7   for the government?

 8             MR. RIVETTI:    That's not good for the government,

 9   Your Honor.

10             THE COURT:    And the week after that is not good for

11   you or it is?

12             MS. CLARKE:    For somebody at this table.      The 1st or

13   2nd of August seems to work.

14             MR. RIVETTI:    That week is bad for us, Your Honor.

15             THE COURT:    How about the next week?      How about the

16   week of the 5th of August?

17             MS. LONG:    That doesn't work.

18             MR. NOVARA:    How about the 22nd of July?

19             THE COURT:    Is that too soon?

20             MS. CLARKE:    I don't know if we're going to know a

21   whole lot more by then.

22             MR. NOVARA:    We can always move to continue it.

23             THE COURT:    What did you say, Mr. Novara?

24             MR. NOVARA:    The week of the 22nd.

25             THE COURT:    I think someone already said that was not
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 7 of 9

                                                                             7


 1   good.

 2              MR. RIVETTI:   July 22nd week works for the

 3   government.

 4              MS. CLARKE:    It doesn't work for me.     I mean, I could

 5   do the Friday of that week, the 26.

 6              THE COURT:    No, I can't do that.    So we are not good

 7   at all the week of July 29 and we are not good at all the week

 8   of August 5; is that right?

 9              MR. RIVETTI:   That's correct, Your Honor.

10              THE COURT:    August 12 is no good either, right?      Let

11   me say this:   Perhaps if you don't feel that you are going to

12   know a whole lot by then, let's just assume that, and if

13   something comes up, we can always change it, we can do a phone

14   conference.    Probably anybody can do that in any of those

15   weeks, or is that out of the question too in the weeks that

16   were not good?

17              MS. SONG:    That would be fine.

18              MS. CLARKE:    Michael is potentially out of the

19   country.

20              MR. NOVARA:    Just the week of the 12th or the 19th,

21   it's not clear yet, of August.

22              THE COURT:    The 19th would be beyond the 15th so we

23   wouldn't do that anyway.     What about August 5?      Is there

24   anybody who couldn't do a phone conference on August 5?

25              MS. CLARKE:    That would work.
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 8 of 9

                                                                            8


 1               MR. RIVETTI:   That works for us, Your Honor.

 2               THE COURT:    How about that then?   How about 10:15

 3   again?   We'll do a phone conference, and if there's going to

 4   be an extension, then it can be filed by someone over here

 5   before the 15th.

 6               MR. NOVARA:    Sure.

 7               THE COURT:    Because I'm thinking -- well, I'm

 8   thinking you are probably right that we're not going to know a

 9   whole lot more, but if there are issues, discovery issues, you

10   know where I am, just bring them to me, and I'm sure, if there

11   are going to be pretrial motions, there will be plenty, but if

12   there aren't, there won't be.

13               Is there anything further from the government?

14               MR. RIVETTI:   No, Your Honor.

15               THE COURT:    Ms. Clarke?

16               MS. CLARKE:    No.   Thank you, Your Honor.

17               THE COURT:    Thank you all very much.    We'll talk on

18   August 5.    I'm just handing a letter from Frederick Banks that

19   I received that he requested that I give to both the

20   government and the defense and I'm doing it just because I

21   want everything to be completely open.        Okay.   Thank you all.

22       (At 10:22 a.m., the proceedings were adjourned.)

23

24

25
     Case 2:18-cr-00292-DWA Document 94 Filed 09/27/19 Page 9 of 9

                                                                        9


 1                          C E R T I F I C A T E

 2                I, BARBARA METZ LEO, RMR, CRR, certify that the
     foregoing is a correct transcript from the record of
 3   proceedings in the above-entitled case.

 4

 5   _\s\ Barbara Metz Leo                       09/26/2019
     BARBARA METZ LEO, RMR, CRR                 Date of Certification
 6   Official Court Reporter

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
